DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 are currently pending and examined herein.  Applicant’s amendment has been entered and arguments were found persuasive in previous communication filed on 06/21/2021.
Claim Objections
Claims 14-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Pan et al.
Claims 1-10 and 13 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan et al. (US PGPub US 2015/0368694 A1, published 12/24/2015).
	Regarding claim 1, Pan teaches a method comprising: 
providing a plurality of double-stranded template nucleic acids originating from a sample obtained from a subject (e.g. para. [0160]); 
ligating a universal adapter to both ends and both strands of the template nucleic acids to form a plurality of adapter-template- adapter molecules comprising template nucleic acids flanked by the universal adapter, wherein the universal adapter comprises a region of double stranded nucleic acid (e.g. para. [0161]);
and amplifying the plurality of adapter-template- adapter molecules with a first universal primer and a second universal primer to result in amplified adapter-template- adapter molecules (e.g. para. [0165]); 
removing at least a portion of the universal adapter from both ends of the amplified adapter-template- adapter molecules to result in removed universal adapters and a plurality of regenerated template nucleic acids (reDNAs), wherein the reDNAs comprise a population of template molecules of sizes similar to or identical to the sizes observed in the sample from the subject (e.g. para. [0167]).
Regarding claim 2, Pan teaches wherein the double-stranded template nucleic acids comprise cell free DNA (cfDNA) (e.g. para. [0311]; “For example, the methods can be used to analyze the DNA or cells in the peripheral blood”).
Regarding claim 3, Pan teaches wherein the subject is a pregnant human, and wherein the double-stranded template nucleic acids comprise a mixture of fetal and maternal nucleic acids (e.g. para. [0311]; “prenatal detection” and para. [0309]).
Regarding claim 4, Pan teaches wherein the sample comprises cfDNA (e.g. para. [0311]).
Regarding claim 5, Pan teaches wherein the fetus comprises a genetic condition (e.g. para. [0311]; “diagnoses of genetic diseases” and para. [0309]).
Regarding claim 6, Pan teaches wherein the genetic condition is an aneuploidy (e.g. para. [0014]).
Regarding claim 7, Pan teaches wherein the subject is suspected of having a neoplasm (e.g. para. [0312]; “wherein the genomic DNA is isolated from cell obtained from the subject that are suspected of being cancerous”).
Regarding claim 8, Pan teaches wherein the sample comprises circulating tumor DNA and cell free normal DNA (e.g. para. [0311-0312]; peripheral blood taken from a subject suspected to have cancer would contain ctDNA and cf normal DNA.
Regarding claim 9, Pan teaches the method of claim 1, wherein the universal adaptor comprises a restriction endonuclease recognition site, and the removing comprises exposing the amplified adaptor-template-adaptor molecules to a restriction endonuclease and cleaving the adaptor-template-adaptor molecules to result in removed universal adaptors and a plurality of reDNAs (e.g. para. [0167]).
Regarding claim 10, Pan teaches the method of claim 9, wherein the cleavage site and the recognition site of the restriction endonuclease are separate (e.g. see para. [0167]; Type IIS endonuclease”). 
Regarding claim 13, Pan teaches a composition comprising the adaptor-template-adaptor molecules of claim 1, wherein the universal adaptor comprises a restriction endonuclease recognition site (e.g. paras. [0167]).
Regarding claim 16, Pan teaches a method of using a control in a nucleic acid detection test, comprising: 
a. providing a plurality of regenerated template nucleic acids (reDNAs) using the method of claim 1 (see claim 1 rejection above); 

c. analyzing results from the nucleic acid detection test using the reDNAs as a control (e.g. para. [0168]; “mapped to the genome by bioinformatics techniques”).
Regarding claim 17, Pan teaches a method comprising performing a nucleic acid detection test on a plurality of regenerated template nucleic acids (reDNAs) obtained using the method of claim 1 (e.g. para. [0167]; “Illumina HiSeq”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Pan et al. and Wilkie
Claims 1-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US PGPub US 2015/0368694 A1, published 12/24/2015) as applied to claims 1-10, 13 and 16-17 above, and further in view of Wilkie (CVR Bioinformatics, 01/26/2015).
Regarding claim 11, Pan teaches a method, comprising: 
providing a plurality of regenerated template nucleic acids (reDNAs) originating from a sample obtained from a subject, wherein each reDNA is an amplified template, and wherein the reDNAs comprise a population of template molecules of sizes similar to or identical to the sizes observed in the sample from the subject (e.g. paras. [0160-0161] and [0167]); 
ligating a universal adapter to both ends of the template nucleic acids to form a plurality of adapter-template- adapter molecules comprising a template nucleic acid flanked by the universal adapter, wherein the universal adapter (e.g. para. [0163] and [0164]; “two double stranded adaptors, one at each of the original DNA fragment”).
Pan does not teach wherein the adapter comprises (i) a region of double stranded nucleic acid, and (ii) a region of single-stranded non-complementary nucleic acid strands comprising at least one universal primer binding site, thereby producing a sequencing library for determining the sequence of at least a portion of templates.  However, Pan teaches Illumina HiSeq or NGS sequencing per para. [0167].
Wilkie teaches using Illumina y-shaped or “forked adapters” which are used in the methods of Illumina HiSeq or other NGS sequencing technologies and ligated to both ends of short fragments of DNA (e.g. 1st paragraph).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to use the forked adapters taught by Wilkie in Pan’s invention.  One would be motivated to do so because Pan teaches using Illumina HiSeq in para. [0167] and sequencing the amplicons in para. [0168] which would be motivation to use the adapters constructed by Illumina since 
Regarding claim 12, Wilkie teaches further comprising: providing a surface comprising a plurality of amplification sites, wherein the amplification sites comprise at least two populations of attached single stranded nuclei acids having a free 3' end, and contacting the surface comprising amplification sites with the plurality of adapter- template- adapter molecules under conditions suitable to produce a plurality of amplification sites that each comprise a clonal population of amplicons from an individual adapter-template- adapter molecule (e.g. first para. “flowcell”).

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576.  The examiner can normally be reached on Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        

/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639